Citation Nr: 0306580	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  98-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1939 
to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his total 
rating claim.  In October 1999, the Board remanded this issue 
to the RO to accord the veteran the hearing that he 
requested.  In December 1999, the veteran presented pertinent 
testimony before a hearing officer at the RO.  However, the 
RO continued to deny this claim.  

In February 2001, the Board again remanded the total rating 
issue to the RO for further evidentiary development.  
Following completion of the requested actions, the RO, in 
February 2003, returned the veteran's case to the Board for 
final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Service connection is currently in effect for residuals 
of a gastrectomy with psychophysiological features, a 
gastrointestinal reaction, pernicious anemia, and a 
cholecystectomy, which is evaluated as 60 percent disabling, 
effective from May 1952.  

3.  The veteran has a post-college education; earned a Master 
of Science Degree in Commerce; was previously employed as a 
laboratory assistant, an instructor, and placement director 
at local colleges; and last worked as a self-employed 
consultant in December 1995.  

4.  The veteran's service-connected disability is not so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the August 1998 
statement of the case; the subsequent January 2000, May 2001, 
August 2001, and February 2002 supplemental statements of the 
case; as well as a January 2003 document informed the veteran 
and his representative of the VCAA, the criteria used to 
adjudicate his total rating claim, and the specific type of 
evidence needed to substantiate this issue.  As such, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, during the current appeal, the veteran underwent two 
pertinent VA examinations.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's total 
rating claim based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Factual Background

Review of the claims folder indicates that, in July 1997, the 
Board denied the issue of entitlement to a total disability 
rating based on individual unemployability due to 
service-connected disability.  In September 1997, the veteran 
filed a motion for reconsideration of the Board's denial.  
Thereafter, in January 1998, the Board denied the veteran's 
motion.  Consequently, the Board's July 1997 denial of the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is final.  
38 U.S.C.A. § 7103(a) (West 2002).  

In March 1998, the veteran submitted his current claim for a 
total rating based on individual unemployability due to 
service-connected disability.  Specifically, on a 
VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability (Form 21-8940), the 
veteran indicated that he had four years of college education 
and, thereafter, obtained a Master of Science Degree in 
Commerce.  In addition, he reported that he last worked full 
time in December 1995.  He explained that, between September 
1993 and December 1995, he was self-employed as a consultant 
and that, as such, he worked five to six hours per week.  He 
further noted that, in 1990, he earned $50,000, which were 
the highest earnings that he had ever earned in one 
particular year.  His job title at that time was Director of 
Placement.  Also on Form 21-8940, the veteran maintained that 
the severe heart attack that he had suffered severely 
resulted from the tremendous stress that he was feeling due 
to his service-connected stomach disorder.  

According to VA medical records received during the current 
appeal, in January 1997, the veteran was seen for a follow-up 
visit for a left quadrant colostomy.  He was wearing a 
two-and-a-quarter two-piece appliance and was using a solid 
piece of elastic binding to hold the appliance in place to 
his abdomen.  The veteran reported that he was trying to get 
a job but had a hard time keeping a job due to the occasional 
accidents that he had with his prior "ostomy."  The 
examiner observed that the veteran had a pendulous abdomen as 
well as a rash under the pouch where the plastic was touching 
his skin.  The examiner recommended that the veteran apply 
powder to the red area on his abdomen and to cover his pouch 
with a cotton pouch.  

In an August 1997 letter, a private physician noted that he 
had recently treated the veteran.  Additionally, the 
physician referenced the veteran's "well-documented history 
of gastrectomy, lung cancer, colon cancer, pernicious anemia, 
peripheral neuropathy, . . . severe coronary artery disease 
with myocardial infarction and bypass . . . [and] non-insulin 
dependent diabetes mellitus."  The doctor explained that the 
veteran's medical records reflect his frequent admissions 
that he had had "problems with his colostomy bag coming off 
and . . . that this makes it very difficult for him to keep a 
job secondary to his . . . [uncertainty as to] when his 
colostomy bag is going to leak."  Thereafter, the physician 
expressed his opinion that, "[a]fter reviewing . . . [the 
veteran's] chart and seeing that it has been reported many 
times that he has problems with leaking of his colostomy bag, 
I can certainly understand why this would present a major 
obstacle to his working along with his numerous medical 
problems.  I would not advise that . . . [the veteran] seek 
employment and would think that he would be a strong 
candidate for consideration for total disability."  

In October 1998, the veteran reported to the local VA medical 
facility, at which time he requested a letter stating that 
his stomach, colon, and gallbladder surgeries were related 
problems.  He expressed his belief that the rating for his 
service-connected stomach disorder should be increased to 
70 percent.  The veteran further explained that his 
persistent stomach discomfort is essentially gas pain, which 
was resolved with Pepcid.  The veteran denied any abdominal 
pain or hematemesis and stated that he had regular bowel 
movements through a functioning colostomy in his left lower 
quadrant.  Following a physical examination, the examiner 
noted the veteran's denial of any stomach discomfort, his 
desire not to undergo an esophagogastroduodenoscopy (EGD) at 
that time, as well as his request for an increase in his 
disability and for a letter stating that his prior surgeries 
were all related to each other.  The examiner concluded that 
there was no indication for an EGD at that time and informed 
the veteran that there was no medical or surgical basis for a 
relationship of his conditions which required surgery.  

In November 1998, the veteran underwent a VA hemic disorders 
examination, at which time he reported that, in 1954, he 
underwent an 80% gastrectomy for peptic ulcer disease and 
obstruction of duodenum; that, thereafter, he was found to be 
anemic; that he intermittently received vitamin B-12 
injections since that time; and that the injections had been 
resumed in August of 1998.  The veteran denied any 
fatigability, weakness, headaches, history of infections, 
shortness of breath, syncope, or lightheadedness.  A physical 
examination demonstrated multiple abdominal scars including a 
curved subcostal scar that was apparently the result of his 
gastrectomy and a right subcostal scar which was an extension 
of the midline scar, no abdominal viscera, and no areas of 
tenderness.  The examiner diagnosed pernicious anemia 
secondary to the subtotal gastrectomy and expressed his 
opinion that the veteran's development of pernicious anemia 
"is almost certainly related to the removal of his stomach.  
When a major portion of the stomach is removed it removes the 
source of intrinsic factor which is necessary for the body to 
absorb vitamin B-12 from [the] diet."  

According to pertinent VA outpatient treatment records, in 
November 1998, the veteran reported doing well after his 
subtotal gastrectomy.  Subsequent VA outpatient treatment 
reports dated from August 1999 to May 2000 indicate that the 
veteran underwent almost monthly injections for his B-12 
deficiency.  In September 2000, the veteran received VA 
medical care for gastroesophageal reflux.  Thereafter, 
between November 2000 and January 2001, he received 
additional treatment for pernicious anemia and B-12 
deficiency.  

In a letter dated in March 2001, a private physician 
explained that the veteran had asked him "to explain why we 
believe [that] his cyolecystectomy was directly related to 
his gastrectomy."  This doctor expressed his opinion that 
"[t]he prolonged wait, prior to being able to have 
definitive care for the severely inflamed stomach and 
surrounding structures, caused his ampula to become narrowed 
with resultant back pressure and cholecystitis."  

Several days later in March 2001, a VA physician reviewed the 
veteran's claims folder and noted that the veteran's medical 
history included residuals of a gastrectomy with 
psychophysiologic gastrointestinal reactions, carcinoma of 
the rectum, a colostomy, a right lower lobe resection for 
lung cancer, and diabetes mellitus with peripheral neuropathy 
and that he had been having some problems with his colostomy 
bag.  The examiner expressed his opinion that "[n]one of the 
other medical conditions, including his cholecystectomy, . . 
. [were] related to his gastrectomy, [as] each of these has 
an independent pathology."  Additionally, the physician 
concluded that "[t]here . . . [did] not appear to be any 
connection between his initial service-connected gastrectomy 
and his present unemployability."  The doctor explained 
that, following the veteran's gastrectomy, he worked 
full-time regular jobs until approximately six to seven years 
ago.  

By a May 2001 rating action, the RO continued a previous 
denial of service connection for adenocarcinoma of the rectum 
with resulting colostomy.  Although notified of the decision 
in the same month, the veteran did not initiate an appeal of 
the denial.  

Subsequent VA medical records dated from March 2001 to July 
2001 reflect monthly treatment for the veteran's vitamin B-12 
deficiency.  In a January 2002 letter, a private physician 
explained that he had met the veteran and had reviewed his 
history and available medical records.  According to this 
document, the veteran informed the doctor that he had 
undergone a gastrectomy in March 1952 and that, since that 
time, he developed pernicious anemia and, in fact, remains 
anemic based on blood work completed as recently as 2001.  
The physician expressed his opinion that "[i]t is not 
unusual to see anemias related to gastrectomies, including 
problems related to iron and vitamin B-12 absorption.  These 
conditions have been well-documented in the medical 
literature."  

In August 2002, a VA examiner reviewed the veteran's records 
to determine whether a relationship existed between his 
colorectal cancer and his prior gastrectomy.  In this regard, 
the physician noted that, in 1954, the veteran underwent a 
partial gastrectomy for a duodenal obstruction and that, in 
1959, he underwent a permanent colostomy.  Thereafter, the 
doctor stated that he was not aware of any relationship 
between the veteran's previous surgeries and his colon 
cancer.  The physician explained that there are several risk 
factors for development of colon cancer and that a partial 
gastrectomy "has not been mentioned as one of them."  

By a January 2003 rating decision, the RO granted service 
connection for residuals of a cholecystectomy, effective from 
October 13, 1998.  The RO explained that the evaluation for 
this disorder was included in the 60 percent rating for the 
veteran's service-connected gastrectomy with 
psychophysiological gastrointestinal reaction and pernicious 
anemia.  

By a rating action dated several weeks later in January 2003, 
the RO denied service connection for coronary artery disease 
as secondary to the service-connected pernicious anemia.  
Although notified of this decision in February 2003, the 
veteran has not initiated an appeal of the denial.  

Analysis

A total compensation rating based on individual 
unemployability may be assigned where the scheduler rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or to follow 
a substantially gainful occupation.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2002).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2002).  Factors to be considered 
are the veteran's employment history as well as his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Under 38 C.F.R. § 4.16(a), if there is only one 
service-connected disability, the disability shall be ratable 
at 60 percent or more; if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

In the present case, the veteran's only service-connected 
disability is residuals of a gastrectomy with 
psychophysiological and gastrointestinal reaction, pernicious 
anemia, and a cholecystectomy.  This disorder has been rated 
as 60 percent disabling since May 1952.  Throughout the 
current appeal, the veteran has asserted that his sole 
service-connected disability, which has been characterized as 
a gastrectomy with psychophysiological gastrointestinal 
reaction, pernicious anemia, and a cholecystectomy, has 
resulted in his unemployability.  See, e.g., December 1999 
hearing transcript (T.) at 1-8.  

The record shows that the veteran has a post-college 
education.  Specifically, he has earned a Master of Science 
Degree in Commerce.  His employment history has included jobs 
as a laboratory assistant, an instructor, and placement 
director at local colleges.  See, e.g., T. at 7.  He last 
worked full time in December 1995.  He explained that, 
between September 1993 and December 1995, he was 
self-employed as a consultant and that, as such, he worked 
five to six hours per week.  He further noted that, in 1990, 
he earned $50,000, which was the highest earnings that he had 
ever earned in one particular year.  His job title at that 
time was Director of Placement.  

The veteran is now retired.  Importantly, the fact that a 
claimant is unemployed, retired, or not looking for work does 
not mean that he is entitled to a TDIU.  The issue in such 
cases is whether the claimant is capable of performing the 
physical and mental acts required by employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The veteran's service-connected disability has been clearly 
defined as residuals of a gastrectomy with 
psychophysiological and gastrointestinal reaction, pernicious 
anemia, and a cholecystectomy.  The RO has specifically 
determined, in previous rating actions dated in May 2001 and 
January 2003, that the adenocarcinoma of the veteran's rectum 
with resulting colostomy, as well as his coronary artery 
disease, are not associated with his service-connected 
stomach disorder.  

The Board acknowledges that, in an August 1997 letter, a 
private physician expressed his opinion that the veteran's 
problems with leaking of his colostomy bag "would present a 
major obstacle to his working along with his numerous medical 
problems.  I would not advise that . . . [the veteran] seek 
employment and would think that he would be a strong 
candidate for consideration for total disability."  
Importantly, however, this doctor specifically noted that the 
veteran's medical history included a gastrectomy, lung 
cancer, colon cancer, pernicious anemia, peripheral 
neuropathy, severe coronary artery disease with myocardial 
infarction and bypass, and non-insulin dependent diabetes 
mellitus.  Clearly, this physician has not specifically 
determined that the veteran's service-connected stomach 
disorder is the sole reason for his unemployability.  

Significantly, a VA physician who reviewed the veteran's 
claims folder in March 2001 acknowledged that the veteran's 
medical history included residuals of a gastrectomy with 
psychophysiologic gastrointestinal reactions, carcinoma of 
the rectum, a colostomy, a right lower lobe resection for 
lung cancer, and diabetes mellitus with peripheral neuropathy 
and that he had been having some problems with his colostomy 
bag.  The doctor then expressed his opinion that "[t]here . 
. . [did] not appear to be any connection between his initial 
service-connected gastrectomy and his present 
unemployability."  The physician explained that, following 
the veteran's gastrectomy, he worked full-time regular jobs 
until approximately six to seven years ago.  

The Board finds significant the VA examiner's March 2001 
conclusion that there does not appear to be any connection 
between the veteran's "initial service-connected gastrectomy 
and his present unemployability."  Further, the claims 
folder contains no medical evidence to the contrary.  The 
pertinent medical evidence of record indicates, therefore, 
that the veteran's service-connected gastrectomy with 
psychophysiological gastrointestinal reaction, pernicious 
anemia, and cholecystectomy, while not insignificant, does 
not appear to preclude substantially gainful employment.  

In this regard, the Board notes that the evaluation currently 
assigned for the veteran's service-connected disability 
contemplates substantial industrial impairment.  In 
particular, the VA Schedule for Rating Disabilities is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002) (emphasis added).  

The Board concludes, therefore, that the preponderance of the 
evidence is against the claim of entitlement to a TDIU.  See, 
Gilbert v. Derwinski, 1 Vet. App. at 54-58.  Consequently, 
the veteran's claim for a TDIU must be denied.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

